IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :    No. 2566 Disciplinary Docket No. 3
                                          :
THEODORE HAUPTLE SMITH A/K/A              :    Board File No. C1-18-993
THEODORE H. SMITH                         :
                                          :    (Supreme Court of New Jersey,
                                          :    D-39 September Term 2018)
                                          :
                                          :    Attorney Registration No. 36719
                                          :
                                          :    (Out of State)


                                       ORDER

PER CURIAM


       AND NOW, this 13th day of March, 2019, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Theodore Hauptle Smith, a/k/a Theodore H. Smith, is disbarred from the practice of law

in the Commonwealth of Pennsylvania.          He shall comply with all the provisions of

Pa.R.D.E. 217.